DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by King et al (2009/0154184).

Regarding claim 1, the recitation of “a rear lamp” is language solely recited in preamble recitations in claim(s) 1-5. When reading the preamble in the context of the entire claim, the recitation “ a rear lamp” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

King et al discloses  a light source unit (112) configured to output light; a lens unit (130) configured to output, as parallel light, light incident thereon after output from the light source unit (101); a light transmission unit (130) installed in a path of light emitted from the lens unit, the light transmission unit (140) being configured to transmit some of light incident thereon and to reflect remaining light; a reflector (120) installed in a path of light reflected from the light transmission unit  so as to reflect light incident thereon back to the light transmission unit ; and a reflector driving unit(154) configured to drive the reflector (120) so as to change an angle formed by the reflector  with the light transmission unit (154, Figs. 7-9)

Regarding claim 2, the lens unit (130) is a collimator lens comprising an incident unit on which the light output from the light source unit is incident, and an emission unit through which light incident on the incident unit  is emitted to the light transmission unit ( emits light in a forward direction parallel to the emission axis, Para. 0028).

Regarding claim 4, the reflector (120) has a reflective surface formed as an aspherical surface having an arbitrary curvature (Fig. 9).



.
Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited recites light assemblies for a vehicle with a moving reflector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875